Appeal No. 2182 from Judgment dated Feb. 6, 1991, Richard T. Watson, Ruling Judge, Amite County Circuit Court.
Before ROY NOBLE LEE, C.J., and PITTMAN and McRAE, JJ.
ROY NOBLE LEE, Chief Justice,
for the Court:
Grandville Tennart appeals the dismissal of his application for post conviction collateral relief and raises five issues. Because we find the circuit judge erred in denying an evidentiary hearing on the issue of whether Tennart’s guilty plea was volun*51tary, we reverse and remand for an eviden-tiary hearing.
I.
On June 19, 1990, Tennart withdrew his not guilty plea and entered a plea of guilty to the crimes of burglary and possession of burglary tools, both as a habitual offender. Following a plea bargain, he was sentenced to five (5) year concurrent terms on both charges, but not as a habitual offender.
The record of the guilty plea interrogation by the circuit judge fails to satisfy the requirements of Unif.Crim.R.Cir.Ct.P. 3.03. We therefore reverse and remand for an evidentiary hearing, omitting in the process any suggestion of whether Tennart is entitled to relief on the merits of his post-conviction relief claim. See Horton v. State, 584 So.2d 764 (Miss.1991); Wilson v. State, 577 So.2d 394 (Miss.1991).
DENIAL OF POST-CONVICTION RELIEF REVERSED, AND REMANDED FOR AN EVIDENTIARY HEARING.
HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, PITTMAN, BANKS and McRAE, JJ., concur.